                                                             '1 ·                                  ~ ,,

                                                              :
                                                                    ·1-n,· " , , .
                                                             ~    :.._. 1-.J L"   -~ l   .JJ   ~ > .l. ~   J.l



UNITED ST ATES DISTRICT COURT                                    D".:?C Jf/"Si ;T
SOUTHERN DISTRICT OF NEW YORK
                                                             II  ~tL.,_,.f:i.._.,.»,.
                                                                      ~ r r•n•....                    "';'•·' .- ';. ;   ·v   ,: ' '

                                                                                                            --Jt~~~~-
                                                                                                  ti..,J.~~-.    •~

                                                             !


U.S. SECURITY HOLDINGS, INC.; U.S. SECURITY                  I(              C /!: __
ASSOCIATE HOLDINGS, INC.;
                                                                 Case No. 1: 19-cv-08025-CM
                                        Plaintiffs,
                           V.
                                                                 STIPULATION AN.D
RANDY ANDREWS,                                                   ell , , .i¥P PROTECTIVE
                                                                 ORDER
                                        Defendant.

       IT IS HEREBY STIPULATED by and between Plaintiffs U.S. Security Holdings, Inc.
and U.S. Security Associate Holdings, Inc. ("Plaintiffs") and Defendant Randy Andrews
("Defendant") (collectively, "Parties") that the discovery in this matter may require the
disclosure of information which Plaintiff contends is subject to protection as its confidential
business information and/or its trade secrets.

       IT IS ALSO HEREBY STIPULATED that in order to facilitate the exchange of
information, testimony, and documents which may be subject to confidentiality limitations on
disclosure due to federal laws, state laws, and privacy rights, the Parties agree as follows:

         1.   Counsel for any party may designate any document, testimony, or information
              ("Discovery"),, in whole or in part, as confidential if counsel detem1ines, in good
              faith, that such designation is necessary to protect the interests of the client in
              information that is proprietary, a trade secret, or otherwise sensi,tive non-public
              information. Information and documents designated by a party as confidential
              will be stamped "CONFIDENTIAL."

         2.   Counsel for any party may designate any Discovery, in whole or in part, as highly
              confidential if counsel believes, in good faith, that such documents, testimony, or
              information would create a substantial risk of serious financial or other injury. if
              disclosed to another party or non-party, and that such risk cannot be avoided by
              less restrictive means. Information and documents designated by a party as
              highly confidential will be stamped "HIGHLY CONFIDENTIAL."

     ,   3.   For testimony given in depositions, the designating party may either identify on
              the record, before the close of the deposition, all "Confidentiaf' or "Highly
              Confidential" testimony, by specifying all portions of the testimony that qualify as
              "Confidential'' or "Highly Confidential" or designate the entirety of the testimony
              at the deposition as "Confidential" or "Highly Confidential'' (before the
              deposition is concluded) with the right to identify more specific portions of the
              testimony as to which protection is sought within 30 days following receipt of the
              deposition transcript.    In circumstances where portions of the deposition

                                                1
601745238.1
              testimony are designated for protection, the transcript pages containing "Highly
              Confidential" infonnation shall be separately bound by the court reporter, and
              when it contains "Confidential" or "Highly Confidential" infonnation, the court
              reporter must affix to the top of each page the legend "CONFIDENTIAL" or
              ..HIGHLY CONFIDENTIAL" as instructed by the designating party.

        4.    Discovery designated as confidential or highly confidential ("Confidential
              Infonnation" or "Highly Confidential Discovery") will be held and used by the
              person receiving such infonnation solely for use in connection with the above-
              captioned action ("Proceeding").

        5.    In the event a party challenges another party's designation of confidentiality,
              counsel shall make a good faith effort to resolve the dispute, and in the absence of
              a resolution, the challenging party may seek resolution by the Court. Nothing in
              this Stipulation and Protective Order constitutes an admission by any party that
              any Confidential or Highly Confidential Discovery disclosed in this case is
              relevant or admissible. Each party reserves the right to object to the use or
              admissibility of the Confidential or Highly Confidential Discovery.

        6.    AH documents designated 11 Confidential 11 shall not be disclosed to any person,
              except:

              a.     The requesting party and counsel, including in~house counsel;
              b.     Employees of such counsel assigned to and necessary to assist in the
                     litigation;
              c.     Consultants or experts assisting in the prosecution or defense of the
                     matter, to the extent deemed necessary by counsel;
              d.     Court reporters in this Proceeding (whether at depositions, hearings, or
                     any other proceeding)
              e.     Any deposition, trial, or hearing witness in this Proceeding who previously
                     has had access to the Confidential Discovery, or who is currently or was
                     previously an officer, director, partner, member, employee, or agent of an
                     entity that has had access to the Confidential Discovery;
              f.     Any deposition, trial or hearing witness in this proceeding who previously
                     did not have access to the Confidential Discovery; provided, however, that
                     each such witness given access to Confidential Discovery shall be advised
                     that such materials are being Disclosed pursuant to, and are subject to, the
                     terms of this Stipulation and Protective Order and that they provide a
                     signed statement in the form attached thereto as Exhibit A;
              g.     The Court (including the mediator, or other person having access to any
                     Confidential Discovery by virtue of his or her position with the Court);
                     and
              h.     Any other person or entity that the designating party agrees to in writing.

        7.    All documents designated "Highly Confidential"' shall not be disclosed to any
              person, except:

                                               2

601745238.1
              a.     The requesting party and counsel, including in-house counsel;
              b.     Employees of such counsel assigned to and necessary to assist in the
                     litigation;
              c.     Consultants or experts assisting in the prosecution or defense of the
                     matter, to the extent deemed necessary by counsel;
              d.     Court reporters in this Proceeding (whether at depositions, hearings, or
                     any other proceeding;
              e.     Any person who authored, received, saw, or was otherwise familiar with
                     Highly Confidential Discovery, including any person otherwise familiar
                     with the information that prompted the designation of Highly Confidential
                     Discovery contained therein, but only to the extent of that person's prior
                     familiarity with the information.

        8.    The disclosure of Discovery without designating it as "Confidential" or "Highly
              Confidential" shall not censtitute a waiver of the right to designate such document
              or information as Confidential or Highly Confidential Discevery.              If so
              designated, the Discevery shall thenceforth be treated as Confidential or Highly
              Confidential Discovery subject to all the terms of this Stipulation and Protective
              Order.

        9.    Any Personally Identifying Information ("Pil") (e.g., social security numbers,
              financial account numbers, passwords, and information that may be used for
              identity theft) excb~ged in discovery shall be maintained by the receiving party
              in a manner that is secure and confidential and shared only with authorized
              individuals in a secure manner. The producing party may specify the minimal
              level of protection expected in the storage and transfer of its information. In the
              event the party who received PU experiences a data breach, it shall immediately
              notify the producing party qf same and cooperate with the producing party to
              address and remedy the breach. Nothing herein shall preclude the producing
              party from asserting legal claims or constitute a waiver of legal rights and
              defenses in the event of litigation arising out of the receiving party's failure to
              appropriately protect PII from unauthorized disclosure.

        10.   Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
              product protected documents or communications, electronically stored
              information ("ES!'') or information, whether inadve1tent or otherwise, shall not
              constitute a waiver of the privilege or protection from discovery in this case or in
              any other federal or state proceeding. This Order shall be interpreted to provide
              the maximum protection allowed by Federal Rule of Evidence 502(d). Nothing
              centained herein is intended to or shall serve to limit a party's right to conduct a
              review of documents, ESI or information (including metadata) for relevance,
              responsiveness and/or segregation of privileged and/or protected infom1ation
              before production.

        11.   Notwithstanding the designation of Discevery as "Confidential" or "Highly
              Confidential" in discovery, there is no presumption that such Discevery shall be
                                               .,.
                                               "
601745238.1
               filed with the Court under seal. The parties shall follow the Court's procedures
               with respect to filing under seal.

        12.    At the conclusion of litigation. Confidential or Highly Confidential Discovery and
               any copies thereof shall be promptly (and in no event later than 30 days after
               entry of final judgment no longer subject to further appeal) returned to the
               producing party or certified as destroyed, except that the parties• counsel shall be
               pennitted to retain their working files on the condition that those files will remain
               protected.

        13.    Nothing herein shall preclude the parties from disclosing material designated to
               be Confidential or Highly Confidential Discovery if otherwise required by law or
               pursuant to a valid subpoena.

THE FOLLOW1NG ADDENDUM IS DEEMED IN CORPORATED INTO THE PARTIES'
STIPULATION AND CONFIDENTIALITY ORDER

       The parties understand that the Court's "so ordering" of this stipulation does not make the
Court a party to the stipulation or imply that the Court agrees that documents designated as
'"Confidential" by the parties are in fact confidential.

        It has been this Court,s consistent experience that confidentiality stipulations are abused
by parties and that much material that is not truly confidential is designated as such. The Court
does not intend to be a party to such practices. The Court operates under a presumption that the
entire record should be publicly available.

       The Court does not ordinarily file decisions under seal or redact material from them. If
the Court issues a decision in this case that refers to "confidential" or "highly confidential"
material under this stipulation, the decision will not be published for ten days. The parties must,
within that ten-day period, identify to the Court any portion of the decision that one or more of
them believe should be redacted, provide the Court with the purportedly confidential material,
and explain why that material is truly confidential. The Court will then determine whether the
material is in fact genuinely deserving of confidential treatment. The Court will only redact
portions of a publicly available decision of it concludes that the material discussed is in fact
deserving of such treatment. The Court's decision in th.is regard is final.

        If this addendum is acceptable to the parties, the Court will sign their proposed
confidentiality stipulation, subject to the addendum. If this addendum is not acceptable, the
Court will not sign the stipulation, and should allegedly confidential material be produced, the
parties will be referred to the magistrate judge for a document by document review and decision
on whether that document should be subject to confidential treatment.




                                                 4
601745238.1
SO STIPULATED AND AGREED.

New York, New York          BRYAN CA VE LEIGHTON PAISNER LLP
Dated: March 4, 2020            By:   Isl Noah Weissman
                                      Noah M. Weissman
                                      1290 Sixth Avenue
                                      36th Floor
                                       New York, NY 10104
                                      (212) 541-2028
                                       nmweissman@bclplaw.com
                                           Attorney for Plaintiffs




                                 By:
                                           IR-0bert J.   <io
                                            6800 Jericho Turnpike
                                            Suite 120W
                                            Syosset, NY 11791
                                            (516) 799-9800
                                            rrando@randolawfirm.com
                                            Attorney for Defendant

SO ORDERED.

Dat :

  OL EEN M~.S.D.J.
  _ ¾/




                                       5

 601745238.1
                                          EX:fIIBIT A
              CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS
I     hereby     acknowledge        that    I,      __________                          [NAME],
_ _ _ _ _ _ _ _ _ _ _ _ _ [POSITION AND EMPLOYER], am about to receive
Confidential Discovery supplied in connection with the Proceeding. I certify that I understand
that the Confidential Discovery are provided to me subject to the terms and restrictions of the
Stipulation and Protective Order filed in this Proceeding. I have been given a copy of the
Stipulation and Protective Order; I have read it, and I agree to be bound by its terms.

I understand that the Confidential Discovery, as defined in the Stipulation and Protective Order,
including any notes or other records that may be made regarding any such materials, shall not be
Disclosed to anyone except as expressly permitted by the Stipulation and Protective Order. I will
not copy or use, except solely for the purposes of this Proceeding, any Confidential Materials
obtained pursuant to this Stipulation and Protective Order, except as provided herein or
otherwise ordered by the Court in the Proceeding.

I further understand that I am to retain all copies of all Confidential Discovery provided to me in
the Proceeding in a secure manner, and that all copes of such materials are to remain in my
personal custody UD;til termination of my participation in this Proceeding, whereupon the copies
of such materials will be returned to counsel who provided me with such materials.

I declare under penalty of perjury, under the laws of the State of New York, that the foregoing is
true and correct. Executed this _ _ day of _ __, at _ _ _ __

DATED: ----------                                    BY:
                                                             Signature

                                                            Title

                                                             Address

                                                             City, State, Zip

                                                             Telephone Number




                                                 6
601745238.1
